Dorsey, Judge,
delivered the opinion of the court.
Whatever may be the literal import of the acts of Assembly, passed November session, 1781, ch. 13, and the supplements thereto passed, the first in 1785, ch. 47, and the second in 1796, ch. 34, we hold ourselves bound by the uniform judicial construction given to those acts of Assembly, in the courts of justice of the State of Maryland, from, the passage of the act of 1796, to the present day; according to which, it has always been held, that the recognizance of the father to indemnify the county, “from all charges that, may arise for the maintenance of his illegitimate child, is retrospective as well as prospective in its operation ; and covers within the limited amount prescribed by the act of Assembly, all such charges arising between the birth of the child, and the period of its arrival at the age of seven years. And by the same construction it has always been held, that it was competent for a justice of the peace, under the said act of 1796 to issue an order, requiring the father, and his *320securities to pay a sum of money, not exceeding thirty dollars a year, for maintenance provided for the child, anterior to the date of such order.
Having stated the settled general interpretation of the acts of Assembly, and of the recognizance entered into, in pursuance of the requisitions thereof, we have thereby disposed of those objections of the appellant to the judgment of the county court, resulting from the alleged exclusively prospective operation of those acts ; according to which it was contended that the recognizors were liable for nothing that had occurred before the recognizance was taken; and that no order could be issued thereon for maintenance, furnished the child antecedently to the issuing of such order.
To the scire facias issued in this case, the appellant pleaded that the justice of the peace, had “ no authority in the law” to issue the order whereon the scire facias was founded. A general demurrer to this plea, and joinder therein, after the disposition previously made of the appellant’s other objections, to this order, presents to us the isolated question; whether the justice of the peace had the authority to issue the order requiring the payment of the one hundred and twenty dollars ? Upon the authority of the justice of the peace to issue such an order we entertain no doubt.
The time of the maintenance of the child being four years, the power of issuing an order requiring the father, his surety or sureties, to pay such a sum of money as may appear adequate to the maintenance of the child, not exceeding thirty dollars per annum,, is explicitly given to the justice of the peace by the act of 1796, ch. 34. As far, therefore,as regards the abstract authority of the justice of the peace to issue the order in question, we entirely concur with the county court in ruling good the demurrer, and affirm their judgment.
JUDGMENT AFFIRMED.